 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558 Eaton Electric, Inc. and Raymor Electrical Company and Schneider Electric Company and Star Brite Electric Corp. and Blake Electrical Contracting, Inc. and Chapman Electrical Contracting Co. and Falcone Electric Corp. and Feola Electric, Inc. and George F. Kolsch, Inc. and J.K. Electric Corp. and Modica & Reilly Electric Corp. and T. Reilly Electrical Corp. and Mondl Electric Co., Inc. and Paul Mock, Inc. and Star Electric Corp. and W.P.C. Electric Corp. and M & W Electric Corp. and Local Union No. 3, Interna-tional Brotherhood of Electrical Workers, AFLŒCIO.  Cases 29ŒCAŒ21456Œ5, 29ŒCAŒ21456Œ14, 29ŒCAŒ21456Œ15, 29ŒCAŒ21456Œ17, 29ŒCAŒ21456Œ27, 29ŒCAŒ21456Œ32, 29ŒCAŒ21456Œ35, 29ŒCAŒ21456Œ36, 29ŒCAŒ21456Œ38, 29ŒCAŒ21456Œ43, 29ŒCAŒ21456Œ48, 29ŒCAŒ21456Œ49, 29ŒCAŒ21456Œ50, 29ŒCAŒ21456Œ57, 29ŒCAŒ21456Œ64, 29ŒCAŒ21456Œ71, and 29ŒCAŒ21456Œ74 February 10, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN Upon charges filed by the Union on September 30, 1997, the Acting General Counsel of the National Labor Relations Board issued a consolidated complaint on March 19, 1998, against 39 named Respondents, alleging that they have violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act.1  Although properly served copies of the charge and consolidated complaint, five of the Respondents failed to file an answer.  These Respon-dents are: (1) Chapman Electrical Contracting Co.; (2) Feola Electric, Inc.; (3) Mondl Electric Co., Inc.; (4) W.P.C. Electric Corp.; and (5) M & W Electric Corp.  (the five Respondents). On December 24, 1998, the General Counsel filed a Motion for Summary Judgment with the Board regarding the five Respondents that had failed to file an answer.  On December 30, 1998, the Board issued an order trans-ferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  None of the five Respondents, except Mondl Electric, filed a re-sponse.2  The allegations in the motion as to the remain-ing four (the four Respondents) are therefore undisputed.                                                                                                                                                        1 Subsequently, by orders dated December 10 and 23, 1998, the Re-gional Director deleted several of the Respondents from the complaint. 2 The motion clearly requests summary judgment as to the five Re-spondents but inadvertently omits Mondl from the list of Respondents in its description of the relief being sought.  Because the motion clearly requests summary judgment as to Mondl, this omission does not pre-clude entry of the requested default order.  However, we note that a notarized response to the Notice to Show Cause was filed by Boris Mandelbaum stating:  Enclosed is statement affirming Mondl Electric Co., Inc. of 236 East 80th St., New York City has ceased industry activity, employee labor and Local Union participation.  Since year 1988. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by separate letters dated June 12, 1998, notified Respon-dents Feola Electric, Inc., W.P.C. Electric Corp., and M & W Electric Corp. that unless an answer was received by June 19, 1998, a Motion for Summary Judgment would be filed.3  To date, none of the four Respondents has filed an answer. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the four Respondents, who, other than Respondent Chapman Electrical Contracting Co., are New York  corporations with their principal offices and places of business located in the New York City met-ropolitan area, including each of the five boroughs of the City of New York, and Nassau, Suffolk, and Westchester Counties in the State of New York, have been engaged in providing electrical contracting services to other business firms and governmental agencies in and around New York City and vicinity.  At all material times, Chapman Electrical Contracting Co., a New Jersey corporation, with its principal office and place of business located at RD 1, P.O. Box 6, Paterson, New Jersey, has been en-gaged in providing electrical contracting services to other business firms and governmental entities in and around New York City and vicinity.  During the 12-month pe-riod preceding issuance of the complaint, the four Re- There were no other statements enclosed. While this response does not appear to be an answer, it does appear to be a pro se explanation as to why an answer was not filed and can be construed to controvert the complaint allegation that Mondl incurred a bargaining obligation in 1993.  In these circumstances and particularly as a hearing is required on allegations against other parties to the case which have filed answers, we shall deny the motion as to Mondl and remand that case to the Regional Director for inclusion in the hearing. Contrary to her colleagues, Member Liebman would grant the Gen-eral Counsel™s Motion for Summary Judgment as to Respondent Mondl on the ground that it, like the other four Respondents discussed infra, has not established good cause for the failure to file a timely answer.3 Although it appears that no further reminder letter was sent to Re-spondent Chapman Electrical Contracting Co., this does not warrant denying the General Counsel™s Motion for Summary Judgment.  See, e.g., Superior Industries, 289 NLRB 834, 835 fn. 13 (1988). 327 NLRB No. 110  EATON ELECTRIC, INC. 559 spondents, in conducting their business operations de-
scribed above, performed services valued in excess of 
$50,000 for various enterprises and governmental entities 
located in the State of Ne
w York, each of which enter-
prises, in turn, is directly engaged in interstate commerce 
and meets a Board standard fo
r the assertion of jurisdic-
tion, exclusive of indirect inflow or indirect outflow.  We 
find that the four Respondents are employers engaged in 
commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR
 LABOR PRACTICES The United Electrical Contr
actors Association a/k/a 
United Construction Contractors Association (UECA)  

has been an organization composed of employers en-

gaged primarily as electrical 
contractors in the construc-
tion industry, one purpose of which is to represent its 
employer-members in negotiating and administering col-
lective-bargaining agreements with various labor organi-
zations, including the Union.  At all material times, the 
four Respondents have been, and are now, employer-
members of UECA and, by vi
rtue of the certification 
described below, are obligated to recognize and bargain 

collectively with the Union on a multiemployer basis on 
behalf of their employees in the bargaining unit de-
scribed below. 
The following employees of the employer-members of 
UECA, including the four Respondents, constitute a unit 

appropriate for the purposes
 of collective bargaining 
within the meaning of Section 9(b) of the Act: 
 All electricians, electrical maintenance mechanics, 
helpers, apprentices and trainees employed in the elec-
trical field employed by the employerŒmembers of 
UECA, but excluding all office clerical employees, 
guards and supervisors as defined in the Act. 
 On February 23, 1993, the Union was certified as the 
exclusive collective-bargaining
 representative of the unit 
of employees described above.  At all material times 
since February 23, 1993, the Union, by virtue of Section 
9(a) of the Act, has been an
d is the exclusive representa-
tive of the employees in the 
unit set forth above, includ-
ing the employees of the four Respondents who are in 
that unit, for the purposes of collective bargaining with 
respect to rates of pay, wages, hours of employment, and 
other terms and conditions of employment of those unit 
employees. 
On October 29, 1993, the Board issued a Decision and 
Order
4 which found, inter alia, that UECA and its em-
ployer-members, including the four Respondents, had 
violated Section 8(a)(1) and (5) of the Act by failing and 
refusing to honor the Certification of Representative de-
scribed above.  The Board directed UECA to bargain 
                                                          
 4 312 NLRB 1118 (1993). 
with the Union, on request, concerning the terms and 
conditions of employment of the unit employees.  Subse-
quently, on September 2, 1994, the U.S. Court of Ap-
peals for the Second Circuit 
issued a judgment enforcing 
the Board™s Order. 
Since around October 1994, UECA and the Union 
have met on numerous occasions for the purpose of en-
gaging in negotiations with respect to wages, hours, and 
other terms and conditions of employment of the unit 
employees, including employees of the four Respon-
dents, but, to date, the parties have failed to reach an 
agreement. 
At all material times since 
around April 1996, the em-
ployer-members of UECA, including the four Respon-
dents, have been required to make monetary contribu-

tions to the Building Trades Educational Fund, the Build-
ing Trades Welfare Fund, a
nd the Building Trades Annu-
ity Fund (Building Trades Fu
nds) which were established 
by UECA for the purpose of continuing to provide sub-
stantially equivalent medical, annuity, and training bene-
fits to the unit employees which they enjoyed pursuant to 
the terms of collective-barg
aining agreements between 
UECA and Local 363, International Brotherhood of 

Teamsters, AFLŒCIO, th
e predecessor collective-
bargaining representative prior 
to the certification of the 
Union on February 23, 1993. 
At all material times, the employer-members of 
UECA, including the four Respondents, have been re-
quired to continue to make monetary contributions to the 
Teamsters Local 363 Pension Fund (Local 363 Pension 
Fund) which has, with the consent of the Union, contin-
ued to provide pension benefits to the unit employees, 
subsequent to the Union™s certification. 
At all material times, the employer-members of 
UECA, including the four Respondents, have transmitted 
periodic remittance reports to
 the Building Trades Funds 
and the Local 363 Pension Fund which set forth, inter 

alia, the amounts of their contributions to these two funds 
based on the hours worked fo
r each of their respective 
unit employees, and the names and classifications of 

those employees. 
On about October 31 and December 26, 1997, and 
January 9 and 15, 1998, the Union, in writing, requested 

representatives of UECA to have the employer-members 

of UECA, including the four 
Respondents, each furnish 
copies of their remittance reports transmitted to the 
Building Trades Funds and to the Local 363 Pension 
Fund, relating to the unit employees.  On various other 
dates (presently unknown) during the 6-month period 
prior to the filing and service 
of the instant charges, the 
Union orally made the same request of UECA represen-
tatives at the various negotiation meetings with UECA 
described above. 
On various dates presently unknown during the 6-
month period preceding the filing and service of the 

charges, at various negotiation meetings with UECA, the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560 Union orally requested that representatives of UECA 
have each of its employer-m
embers, including the four 
Respondents, furnish the names, addresses, telephone 

numbers, and job classifications of their unit employees. 
The information requested 
by the Union is necessary 
for and relevant to the Union™s performance of its duties 

as the exclusive collective-ba
rgaining representative of 
the unit employees.  At all ma
terial times, the four Re-
spondents have failed and refused to furnish the Union 
the information requested by it. 
CONCLUSION OF LAW 
By the acts and conduct described above, the four Re-
spondents have been failing and refusing to bargain col-
lectively with the 
exclusive collective-bargaining repre-
sentative of their employees, and has thereby engaged in 
unfair labor practices aff
ecting commerce within the 
meaning of Section 8(a)(1) and (5) and Section 2(6) and 

(7) of the Act. 
REMEDY 
Having found that the four Respondents have engaged 
in certain unfair labor practices, we shall order them to 
cease and desist and to take certain affirmative action 
designed to effectuate the policies of the Act.  Specifi-
cally, we shall order the four Respondents to provide the 
requested information to the Union.  
ORDER The National Labor Relations Board orders that the 
Respondents, Chapman Electri
cal Contracting Co., Feola 
Electric, Inc., W.P.C. Electric Corp., and M & W Elec-

tric Corp., New York and vici
nity, their officers, agents, 
successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to bargain collectively and in 
good faith with Local Union No. 3, International Broth-

erhood of Electrical Workers, AFLŒCIO by failing and 
refusing to provide the Union with information requested 
by it on about October 31 and December 26, 1997, and 
January 9 and 15, 1998, and at other various unknown 
dates, which is necessary for, and relevant to, its per-
formance of its function as the exclusive representative 
of the employees in the following appropriate unit: 
 All electricians, electrical maintenance mechanics, 

helpers, apprentices and trainees employed in the elec-
trical field employed by the employer-members of 
UECA, but excluding all office clerical employees, 
guards and supervisors as defined in the Act. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Furnish the Union with the names, addresses, tele-
phone numbers, and job classifications of all unit em-
ployees they have employed since October 1997, and 
with copies of all remittance reports they have transmit-
ted to the Building Trades Funds and the Local 363 Pen-
sion Funds since October 1997. 
(b) Within 14 days after service by the Region, post at 
their facilities located at va
rious places in New York, 
New York, New Jersey, and thei
r environs copies of the 
attached notices marked ﬁAppendix I-IV.ﬂ
5  Copies of the 
notice, on forms provided by the Regional Director for 

Region 29, after being signed by the various Respon-

dents™ authorized representatives, shall be posted by the 
Respondents and maintained for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondents to ensure that the no-
tices are not altered, defaced or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, any of the Respondents have gone out of 
business or closed the facilities involved in these pro-
ceedings, that Respondent sha
ll duplicate and mail, at its 
own expense, a copy of the notice to all current employ-
ees and former employees employed by that Respondent 
at any time since March 30, 1997. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED that Case 29ŒCAŒ
21456Œ50 (
Mondl Electric) is remanded to the Regional 
Director.  APPENDIX I 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT fail and refuse to bargain collectively 
and in good faith with Local Union No. 3, International 
Brotherhood of Electrical Workers, AFLŒCIO by failing 

and refusing to provide the Union with information re-
quested by it on about October 31 and December 26, 
1997, and January 9 and 15, 1998, and at other various 
unknown dates, which is necessary for, and relevant to, 
its performance of its function as the exclusive represen-
tative of the employees in the following appropriate unit: 
                                                           
 5If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 EATON ELECTRIC, INC. 561 All electricians, electrical maintenance mechanics, 
helpers, apprentices and trainees employed in the elec-
trical field employed by the employer-members of 
UECA, but excluding all office clerical employees, 
guards and supervisors as defined in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL  furnish the Union with the names, ad-
dresses, telephone numbers, and job classifications of all 
unit employees we have employed since October 1997, 
and with copies of all remittance reports we have trans-
mitted to the Building Trades Funds and the Local 363 
Pension Funds since October 1997. 
   CHAPMAN 
ELECTRICAL 
CONTRACTING CO. 
 APPENDIX  II 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT fail and refuse to bargain collectively 
and in good faith with Local Union No. 3, International 
Brotherhood of Electrical Workers, AFLŒCIO by failing 
and refusing to provide the Union with information re-
quested by it on about October 31 and December 26, 
1997, and January 9 and 15, 1998, and at other various 
unknown dates, which is necessary for, and relevant to, 

its performance of its function as the exclusive represen-
tative of the employees in the following appropriate unit: 
 All electricians, electrical maintenance mechanics, 

helpers, apprentices and trainees employed in the elec-
trical field employed by the employer-members of 

UECA, but excluding all office clerical employees, 
guards and supervisors as defined in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL  furnish the Union with the names, ad-
dresses, telephone numbers, and job classifications of all 
unit employees we have employed since October 1997, 
and with copies of all remittance reports we have trans-
mitted to the Building Trades Funds and the Local 363 
Pension Funds since October 1997. 
     FEOLA ELECTRIC, INC. 
 APPENDIX  III 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government
  The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT fail and refuse to bargain collectively 
and in good faith with Local Union No. 3, International 
Brotherhood of Electrical Workers, AFLŒCIO by failing 
and refusing to provide the Union with information re-
quested by it on about October 31 and December 26, 
1997, and January 9 and 15, 1998, and at other various 
unknown dates, which is necessary for, and relevant to, 

its performance of its function as the exclusive represen-
tative of the employees in the following appropriate unit: 
 All electricians, electrical maintenance mechanics, 

helpers, apprentices and trainees employed in the elec-
trical field employed by the employer-members of 

UECA, but excluding all office clerical employees, 
guards and supervisors as defined in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL  furnish the Union with the names, ad-
dresses, telephone numbers, and job classifications of all 
unit employees we have employed since October 1997, 
and with copies of all remittance reports we have trans-
mitted   
to the Building Trades Funds and the Local 363 Pension 
Funds since October 1997. 
M & W ELECTRIC CORP. 
    APPENDIX  IV 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government
  The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT fail and refuse to bargain collectively 
and in good faith with Local Union No. 3, International 
Brotherhood of Electrical Workers, AFLŒCIO by failing 
and refusing to provide the Union with information re-
quested by it on about October 31 and December 26, 
1997, and January 9 and 15, 1998, and at other various 
unknown dates, which is necessary for, and relevant to, 
its performance of its function as the exclusive represen-
tative of the employees in the following appropriate unit: 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562 All electricians, electrical maintenance mechanics, 
helpers, apprentices and trainees employed in the elec-
trical field employed by the employer-members of 
UECA, but excluding all office clerical employees, 
guards and supervisors as defined in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL  furnish the Union with the names, ad-
dresses, telephone numbers, and job classifications of all 
unit employees we have employed since October 1997, 
and with copies of all remittance reports we have trans-
mitted to the Building Trades Funds and the Local 363 
Pension Funds since October 1997. 
  W.P.C. ELECTRIC CORP. 
 